Case 2:19-cv-12515-KM-ESK Document 55 Filed 05/27/20 Page 1 of 2 PagelD: 309

BUGLIONE, HUTTON & DEYOE, L.L.C.

 

COUNSELLORS AT LAW
ALBERT C. BUGLIONE ESTABLISHED IN 1919
CERTIFIED BY THE SUPREME COURT OF Cc ESC. STALTER
Res A cnc aaa 401 HAMBURG TURNPIKE — SUITE 206 (1919-1968)
es & N.Y. BAR P.O. BOX 2449 CHARLES P. DEYOE
HEATHER W. GOLDSTEIN WAYNE, NEW JERSEY 07474-2449 =a A a
CHRYZANTAK. HENTISZ las eee (1962-1983
MEMBER N]]. & N.Y. BAR FAX (973) 595-0146 HON, SAMUEL DOAN, JSC. (RET)
HON. ANNE HUTTON, J.W.C. (RET) WOOD M. DEYOE
(1985-2015) (1952-2017)
ACB-20,578

May 27, 2020

Chambers of Magistrate _Judge_Edward_Kiel@njd.uscourts.gov

Hon. Edward Kiel, U.S.M.J.

United States District Court of New Jersey

Frank R. Lautenberg U.S. Post Office & Courthouse Building
2 Federal Square

Newark, New Jersey 07102

Re: Terranova v. Borough of Hasbrouck Heights, et als
USDC Docket No.: 2:19-cv-12515-KM-ESK
Discovery Status Report

 

Dear Judge Keil:

By way of reintroduction, my name is Al Buglione and I
represent Officer Harold Van Winkle, with regard to the above-
captioned matter.

Pursuant to Your Honor’s directive of May 22, 2020 - I
hereby provide this Discovery Summary/update, as follows:

1) The parties have exchanged Disclosures and Requests
for Discovery (Interrogatories and Notices to
Produce);

2) No Discovery has been exchanged amongst the parties,
pending a settlement conference with the Court. That
conference is scheduled to occur on May 28, 2020 at
4:00PM; and

Celebrating “101” Years of Professional Service
Case 2:19-cv-12515-KM-ESK Document 55 Filed 05/27/20 Page 2 of 2 PagelD: 310

3) If this matter is not resolved at the Court’s
forthcoming Settlement Conference, it is respectfully
submitted that a new Fact Discovery Schedule would
be set by the Court - at the initial Case Management
Order has Fact Discovery concluding on May 29, 2020.

This concludes the submission of the parties regarding
discovery, and kindly note that this update was circulated
amongst all of the attorneys in this matter. As of now, I have
not received any objections.

In the interim, please note that the parties stand further
ready and available to expound upon the information and
positions stated herein.

Lastly, please note that I cannot participate in tomorrow’s
Settlement Conference because I must participate in a pre-
scheduled and important Public School board meeting. However,
another attorney from my office will appear for me.

Respectfully submitted,
Buglione, Hutton & DeYoe, LLC
By: /s/ Albert C. Buglione

Albert C. Buglione
973-595-6300 Ext. 15

 

ACB: dw
